Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 1 of 12




                                                      EX. 3
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 2 of 12
      VOLUME II                                              DARCY BLACK

      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-

      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                   Defendants.
      --------------------------------------------------

                                       Continued Examination Before

      Trial of DARCY BLACK, Plaintiff, taken pursuant to the

      Federal Rules of Civil Procedure, in the law offices of

      BARCLAY DAMON LLP, The Avant Building, Suite 1200, 200

      Delaware Avenue, Buffalo, New York, taken on October 10,

      2018, commencing at 9:57 A.M., before MARY ANN MORETTA,

      Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 3 of 12


                                                                        322



 1   A.   Kim Putnam.

 2   Q.   One of your claims in this action is that

 3        females' breaks were more closely scrutinized

 4        than male breaks, correct?

 5   A.   Yes.

 6   Q.   Was that what your complaint had to do with?

 7   MS. GRECO:      Objection to form.

 8   THE WITNESS:      Partial.

 9   BY MS. BAHAS:

10   Q.   The complaint that you made to Keegan Roberts,

11        part of that had to do with the fact that females

12        were scrutinized more strictly regarding their

13        break times, correct?

14   A.   That was part of it.

15   Q.   When was this complaint made to Keegan Roberts?

16   A.   While I was employed at Black Angus.

17   Q.   Do you have any more specificity in terms of the

18        year?

19   A.   No , I d o not .

20   Q.   Now, while you were employed at Black Angus,

21        during that time period there were some issues

22        that you were dealing with your children, is that

23        correct?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 4 of 12


                                                                        336



 1   Q.   When did you first consider quitting your job at

 2        the butcher shop?

 3   A.   Not until after Jamie called my children niggers.

 4   Q.   The thought never crossed your mind before that

 5        point in time?

 6   A.   No .

 7   Q.   When did, according to you, Jamie allegedly call

 8        your children the N word?

 9   A.   Referring to the paper towel machine, when he

10        couldn't find the key, when he asked me if I

11        could break it open.

12   Q.   What date was that?

13   A.   I don't recall.

14   Q.   If I told you that your Federal Court Complaint

15        said it happened on May 15th of 2010, would that

16        refresh your recollection as to when Jamie

17        Lapress allegedly called your children the N

18        word?

19   A.   It could be.

20   Q.   So it's your testimony that the thought of

21        quitting the butcher shop never crossed your mind

22        prior to that date?

23   A.   No.     I needed a job to support my children.




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 5 of 12


                                                                                          339



 1        for the recording of time.

 2   MS. GRECO:         F o r t h e r e c o r d , e v e r y t i m e s h e m a r k s an

 3        exhibit, she is taking the time off.

 4   MR. OPPENHEIMER:             Of c o u r s e .    The witness isn't

 5        testifying.

 6   MS. GRECO:         This is, for the record -- and you can

 7        correct me if you think I'm wrong.                           This has not

 8        been the way the depositions have been conducted

 9        on both sides up until this deposition.

10

11                (Whereupon, a Psychiatrist Progress Note

12        dated 8/12/09 was then received and marked as

13        Exhibit 14, for identification.)

14

15   THE COURT REPORTER:               10 :3 0 t o 1 0 : 3 0 a . m .

16   MS. BAHAS:         Here's a copy for you, Miss Greco.

17   BY MS. BAHAS:

18   Q.   M i s s B l a c k , I' m s h o w i n g y o u a d o c u m e n t w e

19        received in response to a request for records

20        from the Dale Association -- a request for your

21        records from the Dale Association.                           Do y o u s e e

22        t h e t o p , it ' s t i t l e d P s y c h i a t r i s t P r o g r e s s N o t e ?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 6 of 12


                                                                                    340



 1   Q.   Do you see the next line down, name of patient,

 2        Darcy Black?

 3   A.   Yes.

 4   Q.   Do y o u s e e t h a t it ' s d a t e d A u g u s t 12 th o f 2 0 0 9 ?

 5   A.   Yes.

 6   Q.   Now, I would like to direct your attention

 7        specifically to the third paragraph from the top.

 8        I t s t a r t s w i t h t h e w o r d s , s h e t a l k e d q u i t e a bi t

 9        about her work situation.                 Do you see where I'm

10        referring to?

11   A.   Yes.

12   Q.   It states, she talked quite a bit about her work

13        situation, how the men, they are not treating her

14        very well and complaining that she takes breaks,

15        which she's allowed to do.                  Although she has been

16        there several years, she is looking around to

17        find a new job and there might be a good prospect

18        through a friend.             Did I read that correctly?

19   A.   Yes.

20   Q.   Does that refresh your recollection as to whether

21        or not you ever told a health care provider that

22        you were considering quitting your job in 2009?

23   A.   No .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 7 of 12


                                                                                       341



 1   Q.   I t d o e s n ' t?

 2   A.   No.     It 's w i t h m y p a r t - t i m e j o b .

 3   Q.   Your part-time job?               You were -- it's your claim

 4        that men at your part-time job were treating you

 5        unfairly?

 6   MS. GRECO:        Objection to form.

 7   THE WITNESS:         No .     I was talking about I was excited

 8        about getting a part-time job.

 9   BY MS. BAHAS:

10   Q.   To find a new job?

11   A.   That's a new job, at night.

12   Q.   Okay.      So y o u w e r e c o m p l a i n i n g t o t h e

13        psychiatrist about how bad the men were treating

14        you at Black Angus?

15   A.   Yes.

16   Q.   It's your position, as you sit here today, that

17        you were referring to a part-time job?

18   A.   Yes.

19   Q.   I n c o n n e c t i o n w i t h l o o k i n g f o r a ne w j o b , y o u

20        w e r e n 't r e f e r r i n g t o q u i t t i n g y o u r j o b a t B l a c k

21        Angus.       That's your testimony?

22   MS. GRECO:        Objection to form.

23   THE WITNESS:         Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 8 of 12


                                                                                   342



 1   BY MS. BAHAS:

 2   Q.   Okay.     Now, Miss Black, you filed for bankruptcy

 3        in March of 2009, correct?

 4   A.   Yes.

 5   Q.   M a r c h 3 rd of 2 0 0 9 ?

 6   A.   Yes.

 7   Q.   Why did you file for bankruptcy on that

 8        particular date?

 9   A.   I don't know.

10   Q.   There was nothing in particular that prompted you

11        t o f i l e o n M a r c h 3 r d of 2 0 0 9 a s o p p o s e d t o a n y

12        other time?

13   A.   No .

14   Q.   When did you marry your current husband again?

15   A.   March 21st, 2009.

16   Q.   Was there a particular reason or reasons you

17        filed bankruptcy approximately eighteen days

18        before your wedding?

19   A.   No .

20   Q.   Did you ever consider filing for bankruptcy in

21        2008?

22   A.   That's when I started the procedure.

23   Q.   You started the procedure in 2008?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 9 of 12


                                                                                       349



 1               (Whereupon, a short recess was then taken.)

 2   THE COURT REPORTER:              Eleven o'clock.

 3   BY MS. BAHAS:

 4   Q.   Miss Black you mentioned that you filled out a

 5        p a m p h l e t o f p a p e r s f o r M r . B u t t e r i n i , is t h a t

 6        correct?

 7   A.   Yes.

 8   Q.   How many pages was that pamphlet?

 9   A.   I don't know.           I can't recall.

10   Q.   You filled it out at home?

11   A.   Yes.

12   Q.   When did you fill that out?

13   A.   I'm not sure.

14   Q.   You had three meetings with him, correct?

15   A.   Yes.

16   Q.   Was it after the first meeting?

17   A.   Yes.

18   Q.   Before the second meeting?

19   A.   Yes.

20   Q.   Did you bring it to him for the second meeting?

21   A.   I brought it to his secretary.

22   Q.   Did you speak with his secretary about it?

23   A.   Just when I handed it in and she said that he'll




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 10 of 12


                                                                                    351



 1   Q.   Did you understand everything in the pamphlet

 2        when you were filling it out?

 3   A.   I believe so.

 4   Q.   You didn't have any questions about it?

 5   A.   If I did, which I don't recall, I would have

 6        asked him in our meeting.

 7   Q.   You would have asked him questions in your

 8        meeting or you did ask him questions in your

 9        meeting?

10   MS. GRECO:      I direct you not to answer.

11        Attorney-client privilege, any discussion with

12        him.    B u t t h e q u e s t i o n w a s , if y o u h a d q u e s t i o n s ,

13        would you ask him?            You can answer.

14   THE WITNESS:       Okay.       Yes, I would ask him.

15   BY MS. BAHAS:

16   Q.   Did you fill out the pamphlet accurately?

17   A.   Yes.

18   Q.   Completely?        Filled it out completely?

19   A.   I believe so.

20   Q.   Do you have a copy of that pamphlet?

21   A.   No, I don't.

22   Q.   Aside from the pamphlet that you just testified

23        about, was there anything else in terms of




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 11 of 12


                                                                                         361



 1   THE WITNESS:          He k n o w s w h y I 'm h e r e t o d a y .

 2   BY MS. BAHAS:

 3   Q.   But you never had a conversation with him about

 4        the fact that you resigned?

 5   A.   I might have said that I wrote a letter saying

 6        that I gave my two weeks' notice.                          I'm not sure

 7        when or where I was.

 8   Q.   You testified earlier that you would come home in

 9        t e a r s a f t e r w o r k o c c a s i o n a l l y , is t h a t c o r r e c t ?

10   A.   Yes.

11   Q.   How often would that happen?

12   MS. GRECO:         Object to the form.

13   THE WITNESS:          Probably four days out of five.

14   BY MS. BAHAS:

15   Q.   Four days out of five that you were working?

16   A.   Yeah.

17   Q.   F o r the e n t i r e p e r i o d of y o u r e m p l o y m e n t ?

18   MS. GRECO:         Object to form.

19   THE WITNESS:          I don't know that.                I can't remember

20        when it started.

21   BY MS. BAHAS:

22   Q.   Well, you began receiving mental health

23        counseling regarding their treatment at Black




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-4 Filed 09/19/19 Page 12 of 12


                                                                                       362



 1        Angus in 2006, correct?

 2   A.   Yeah.

 3   Q.   So was it before 2006 or after 2006 or during

 4        2006?

 5   MS. GRECO:         Object to form.

 6   THE WITNESS:           I don't recall.

 7   BY MS. BAHAS:

 8   Q.   Would you say that it was for -- strike that.                                 On

 9        the days that you came home -- I'm sorry.                                 Strike

10        that.       Okay.

11                So we talked about, earlier, some of the

12        things that you would post on your Facebook,

13        correct?

14   A.   Yes.

15   Q.   You posted about your surgeries, posted about

16        issues related to your mother.                         Did you ever post

17        a b o u t y o u r s i s t e r -i n - law ?

18   A.   I don't know.

19   Q.   D i d y o u e v e r p o s t a b o u t y o u r m o t h e r - in -l a w ?

20   A.   I can't recall.

21   Q.   Did you post about how they made you feel

22        s p e c i a l , m e a n i n g y o u r m o t h e r - i n -l a w a n d

23        s i s t e r - in -l a w ?




                                      Sue Ann Simonin Court Reporting
